Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find *802that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Biggs, 52 AD3d 620 [2008]; People v Carr-El, 287 AD2d 731, 733 [2001], affd 99 NY2d 546 [2002]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Skelos, J.E, Santucci, Dillon and Covello, JJ., concur.